DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olechowski et al. (US 2021/0076086) in view of Govindarajan et al (US 2019/0007462).

Claim 1, Olechowski teaches an automated process performed by a host device (i.e. server computer) that transmits a media stream to a remotely-located media player device via a digital network (i.e. client device), the host device comprising a processor, a memory, a storage interface configured to physically and electrically couple to a user-provided storage device (i.e. media repository) and a network interface to the digital network (p. 0020-0021), wherein the automated process comprises: 

storing the received digital media content on the user-provided storage device in a transport stream format (p. 0035); 
subsequently receiving a request for the media stream from the remotely-located media player device (i.e. client device) (p. 0037-0039); and 
in response to the received request, the host device formatting the media stream (i.e. transcoding) and transmitting the media stream to the remotely-located client device via the digital network, and wherein the media stream is transmitted to the remotely-located media player device packets formatted in the transport stream format (p. 0037-0040). 
Olechowski is silent regarding the specific feature of:
“wherein the formatting comprises encrypting at least a portion of the media stream”.
Govindarajan teaches the specific feature of:
“wherein the formatting comprises encrypting at least a portion of the media stream” (p. 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption as taught by Govindarajan to the system of Olechowski to provide secure streaming (p. 0049).



Claim 3, Olechowski teaches the automated process of claim 2 wherein the transport stream format is MPEG-2 (p. 0046). 

Claim 4, Olechowski is silent regarding the automated process of claim 1 wherein the formatting comprises encrypting each of the packets of the media stream, including both control and data packets. 
Govindarajan teaches regarding the automated process of claim 1 wherein the formatting comprises encrypting (i.e. encrypt data for streaming) each of the packets of the media stream, including both control and data packets (p. 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption as taught by Govindarajan to the system of Olechowski to provide secure streaming (p. 0049).

Claim 11 is analyzed and interpreted as an apparatus of claim 1.
Claim 12 is analyzed and interpreted as an apparatus of claim 2.
Claim 13 is analyzed and interpreted as an apparatus of claim 3.
Claim 14 is analyzed and interpreted as an apparatus of claim 4.


OFFICIAL NOTICE is taken that it is common knowledge to one of ordinary skill in the art to have provided a system that receives television signals and stores the television signals in storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided stored television programs to the system of Olechowski to allow for stored programming to be streamed to other devices.

Claim 5-6, 10, 15-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olechowski et al. (US 2021/0076086) in view of Govindarajan et al (US 2019/0007462), and Moroney et al. (US 2012/0246462).

Claim 5, Olechowski is silent regarding the automated process of claim 4 wherein the packets of the media stream are encrypted with a electronic codebook (ECB) encryption routine prior to transmission. 
Moroney teaches the automated process of claim 4 wherein the packets of the media stream are encrypted with a electronic codebook (ECB) encryption routine prior to transmission (p. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption as taught by Moroney to the system of Olechowski, Govindarajan to provide secure streaming (p. 0049).

Claim 6, Olechowski is silent regarding the automated process of claim 5 wherein the ECB encryption routine is AES-ECB. 
Moroney teaches the automated process of claim 5 wherein the ECB encryption routine is AES-ECB (p. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption as taught by Moroney to the system of Olechowski, Govindarajan to provide secure streaming (p. 0049).

Claim 10, Olechowski is silent regarding the automated process of claim 1 wherein the encrypting uses a digital key that is based at least in part upon a unique identifier associated with a user account. 
Moroney teaches the automated process of claim 1 wherein the encrypting uses a digital key that is based at least in part upon a unique identifier associated with a user account (i.e. live streaming key) (p. 0041)


Claim 15 is analyzed and interpreted as an apparatus of claim 5.
Claim 16 is analyzed and interpreted as an apparatus of claim 6.
Claim 19 is analyzed and interpreted as an apparatus of claim 10.

Claim 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olechowski et al. (US 2021/0076086) in view of Govindarajan et al (US 2019/0007462), and Kahn et al. (US 2007/0265978).

Claim 7, Olechowski is silent regarding the automated process of claim 1 wherein the formatting comprises encrypting data packets of the media stream but not encrypting header packets of the media stream. 
Kahn teaches the automated process of claim 1 wherein the formatting comprises encrypting data packets of the media stream but not encrypting header packets of the media stream (p. 0127).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption technique as taught by Kahn to the system of Olechowski, Govindarajan to provide secure streaming (p. 0127).

Claim 17 is analyzed and interpreted as an apparatus of claim 7.

Claim 8-9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olechowski et al. (US 2021/0076086) in view of Govindarajan et al (US 2019/0007462), and Kahn et al. (US 2007/0265978), and further in view of Moroney et al. (US 2012/0246462).

Claim 8, Olechowski is silent regarding the automated process of claim 7 wherein only the data packets of the media stream are encrypted with a cipher block chain (CBC) encryption routine prior to transmission. 
Moroney teaches the automated process of claim 7 wherein only the data packets of the media stream are encrypted with a cipher block chain (CBC) encryption routine prior to transmission (p. 0035)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption as taught by Moroney to the system of Olechowski, Govindarajan to provide secure streaming (p. 0049).

Claim 9, Olechowski is silent regarding the automated process of claim 8 wherein the CBC encryption routine is AES-CBC. 
Moroney teaches the automated process of claim 8 wherein the CBC encryption routine is AES-CBC (p. 0035)


Claim 18 is analyzed and interpreted as an apparatus of claim 8.

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170353516 A1	Gordon; Michael
US 20190014145 A1	Levine; Robert Alan et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             3/12/2021